DISMISS; and Opinion Filed August 4, 2015.




                                                                  In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                        No. 05-15-00909-CR

                                      BRADLEY THOMAS CHANEY, Appellant

                                                                     V.

                                            THE STATE OF TEXAS, Appellee

                                 On Appeal from the County Criminal Court No. 3
                                              Dallas County, Texas
                                     Trial Court Cause No. MB13-13388-C

                                             MEMORANDUM OPINION
                                   Before Justices Francis, Lang-Miers, and Whitehill

            Appellant has filed a motion to dismiss the appeal. 1 Appellant’s counsel has approved

the motion.            The Court hereby GRANTS the motion and ORDERS that the appeal be

DISMISSED and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                                            PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

150909F.U05




1
    Appellant’s appeals in cause nos. 05-15-00842 through 00844-CR were dismissed on July 20, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

BRADLEY THOMAS CHANEY, Appellant                  On Appeal from the County Criminal Court
                                                  No. 3, Dallas County, Texas
No. 05-15-00909-CR        V.                      Trial Court Cause No. MB13-13388-C.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.



Judgment entered this 4th day of August, 2015.